Citation Nr: 1441460	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-11 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for asbestosis.

2. Entitlement to service connection for nephrosclerosis with end stage renal disease.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, with a period of active duty for training from September 1959 to March 1960 and additional service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

In a written statement received in April 2013, prior to the promulgation of a Board decision, the Veteran's representative indicated that the Veteran wished to withdraw the issues of entitlement to service connection for asbestosis and entitlement to service connection for nephrosclerosis with end stage renal disease.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the issue of entitlement to service connection for asbestosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for the withdrawal of the issue of entitlement to service connection for nephrosclerosis with end stage renal disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In his May 2011 substantive appeal, the Veteran perfected an appeal as to the issues of entitlement to service connection for asbestosis and entitlement to service connection for nephrosclerosis with end stage renal disease.  However, in an April 2013 written statement, prior to the promulgation of a Board decision, the Veteran's representative requested to withdraw the appeal as to these issues.  Thus, these issues are no longer for appellate consideration.  

ORDER

The appeal for entitlement to service connection for asbestosis is dismissed.

The appeal for entitlement to service connection for nephrosclerosis with end stage renal disease is dismissed.


REMAND

In his May 2011 substantive appeal, the Veteran requested to testify before a Veterans Law Judge at a Travel Board hearing.  See 38 C.F.R. § 20.700 (2013).  Although the record indicates the RO scheduled the Veteran for a hearing with a Decision Review Officer, which was subsequently canceled by the Veteran's representative, the record does not demonstrate that the RO scheduled the requested Travel Board hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2013).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


